Citation Nr: 1430072	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  05-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation based on the provisions of 38 U.S.C.A. § 1151 for decreased vision in the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2012, the Board remanded this claim for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran's entitlement to § 1151 benefits turns on the answer to two questions: did eye surgery in August 2003 cause additional disability; and if so, was the additional disability a risk that a reasonable health care provider would have reasonably foreseen?  Although several opinions have been sought and obtained the questions have not been answered.

Accordingly, the case is REMANDED for the following:

1.  Ask a physician, preferably an ophthalmologist, to review the claims folder and answer the following questions:

Did the corneal transplant and trabeculectomy performed on August 7, 2003, at least as likely as not, result in additional disability?

If so, was the additional disability the type of risk that a reasonable health care provider would have foreseen?

The examiner should provide reasons for these opinions.  If the examiner is unable to answer these questions without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinions is due to the limits of scientific or medical knowledge or the absence of specific records.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



